FILED
                              NOT FOR PUBLICATION                           SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BUDIANTO KUSNO,                                   No. 10-72475

               Petitioner,                        Agency No. A089-671-909

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Budianto Kusno, a native and citizen of Indonesia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir.

2009). We deny petition for review.

         The record does not compel reversal of the BIA’s finding that Kusno’s

experiences in Indonesia, including the bike robbery, the pickpocketing incident on

a bus, and his family’s encounter with rioters during the May 1998 riots, even

considered cumulatively, do not constitute past persecution. See id. at 1059-60;

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (unfulfilled threats and one

incident of physical violence did not compel a finding of past persecution).

Further, substantial evidence supports the BIA’s finding that Kusno failed to

demonstrate sufficient individualized risk of harm under a disfavored group

analysis to establish a well-founded fear of persecution. See Halim v. Holder, 590
F.3d 971, 979 (9th Cir. 2009) (petitioner failed to show individual risk of harm

where he “failed to offer any evidence that distinguishes his exposure from those

of all other ethnic Chinese Indonesians”). Accordingly, Kusno’s asylum claim

fails.

         Because Kusno failed to establish his eligibility for asylum, he necessarily

fails to meet the higher standard of eligibility for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).


                                            2                                    10-72475
      Finally, substantial evidence supports the BIA’s finding that Kusno failed to

show it is more likely than not he will be tortured if he returns to Indonesia. See

Wakkary, 558 F.3d at 1067-68. Accordingly, his CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          3                                    10-72475